MEMORANDUM **
Federal prisoner William Ross appeals from the district court’s order denying his 28 U.S.C. § 2241 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Ross contends that the United States Parole Commission (the “Commission”) based its decision to deny his request for parole on inaccurate information and thereby denied him due process. Even assuming that this contention has been properly exhausted, it is without merit. Ross does not point to, and the record does not reveal, any information upon which the Commission relied that was not accurate or properly before it. See 28 C.F.R. § 2.19; Roberts v. Corrothers, 812 F.2d 1173, 1179 (9th Cir.1987). Accordingly, the district court properly denied this claim. See Roberts, 812 F.2d at 1179-80 (“If the Commission had acted beyond its discretion by considering information barred by statute or regulation, then we could review that aspect of its decision-making process. Where the Commission properly has evidence before it, however, the evaluation of that evidence is almost entirely at its discretion”).
We decline to address claims Ross has raised for the first time on appeal, including his contention regarding notice. See Allen v. Ornoski, 435 F.3d 946, 960 (9th Cir.), cert. denied, 546 U.S. 1136, 126 S.Ct. 1140, 163 L.Ed.2d 944 (2006).
*552Ross’s motion to expedite his appeal is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.